 

Exhibit 10.1

 

Collaboration Agreement

 

This COLLABORATION AGREEMENT (the “Agreement”) is entered into and effective as
of July 27, 2015 (the “Effective Date”), by and between Stellar Biotechnologies
Inc., a California corporation (“SBI”), and Ostiones Guerrero, SA de CV (“OG”).
SBI and OG are referred to individually herein from time to time as a “Party,”
and collectively as the “Parties.”

 

Whereas, SBI is engaged in the business of designing, developing and
manufacturing keyhole limpet hemocyanin (“KLH”) for conjugated immune therapies
and diagnostics, and owns certain patents, know-how and other intellectual
property rights for keyhole limpet aquaculture and KLH formulation and
manufacturing;

 

Whereas, OG is engaged in the business of designing and developing facilities
and resources in Baja California, Mexico for the production and processing of
various marine species for the seafood market, and seeks to expand its resources
to include production capabilities for keyhole limpets and other resources that
are included in the intellectual property and know-how owned by SBI;

 

Whereas, SBI and OG entered into that certain Term Sheet, dated May 19, 2015
(the “Term Sheet”), with the purpose of forming a commercial collaboration
through which OG and SBI will collectively endeavor to develop the facilities
and resources necessary for OG to produce and harvest keyhole limpets at OG’s
aquaculture facility at Poblado La Chorera, Delegacion San Quintin, Municipio
Ensenada, Baja California, Mexico 22930 (“La Chorera”) for the exclusive
purchase by SBI; and

 

WHEREAS, in accordance with the common goals set out in the Term Sheet, SBI has
entered into a lease, dated June 30, 2015 with Reyes Guerrero Sandoval, a
principal officer and owner of OG, on certain undeveloped land at the OG La
Chorera aquaculture facility (the “La Chorera Lease”) for the purpose of
evaluating the feasibility of producing keyhole limpets for the commercial
production of (“KLH”); and

 

Whereas, SBI and OG desire to establish their respective rights and obligations
for the commercial collaboration at La Chorera as contemplated by, and in
accordance with the principles set out in, the Term Sheet.

 

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:

 

1.            Development Objectives.

 

1.1          Purpose. The Parties agree to collaborate on the terms and
conditions set forth herein in the design, expansion and development of the
aquaculture and fishery supply resources and production facilities owned and
operated by OG in La Chorera, including the ocean-bottom concession controlled
by OG through direct ownership, licenses and Mexican Government Permit DGOPA
PC-02 File N. 173179, to provide SBI with an additional site for the hatchery
production and maturation of keyhole limpets and KLH for its GMP-grade KLH
business, subject in all cases to the completion of a satisfactory site
suitability study at La Chorera as determined by SBI in its sole discretion.

 



Page 1 of 10

 

  

1.2          Statement of Work.

 

1.2.1Except as otherwise set forth in this Section 1.2 and this Agreement, the
responsibilities and obligations of the parties shall be set forth in the
Statement of Work attached hereto as Appendix A, and incorporated herein by
reference.

 

1.2.2SBI shall be responsible for the development of and certain improvements to
the La Chorera leasehold for the purpose of evaluating the suitability of the
site and resources for the production of keyhole limpets and the extraction,
processing and delivery of SBI’s proprietary Stellar KLH™. SBI shall also be
responsible for the construction and installation of certain structures and
utilities on the leasehold, including a seawater intake system and an electrical
power generating station with sufficient minimum capacity of approximately 25 kW
to meet SBI’s requirements, each of which shall be owned exclusively by SBI. OG
agrees to execute any documents or instruments as may be required to assign and
transfer all rights, title and interest and/or otherwise confirm the ownership
of the seawater intake system and electrical power generating station to and in
the name of SBI.

 

1.2.3SBI and OG agree to enter into a separate Usage Agreement, pursuant to
which OG shall be entitled to the use of the seawater intake system and
electrical power generating station on terms to be negotiated in good faith by
the Parties after completion of the installations. SBI may, at its option,
install additional infrastructure and equipment as it deems necessary and
appropriate for its purposes. OG agrees to provide reasonable assistance to SBI
in connection with the acquisition of such local, state and national permits as
SBI may be required to possess in connection with the construction,
installation, operation and ownership of the seawater intake system, the
electrical power generating station, and such other improvements (collectively,
the “SBI Improvements”) as SBI deems necessary.

 

1.2.4SBI will provide OG with consulting support, including training of OG staff
and personnel as may be required, for the design and development at OG’s La
Chorera facility of (a) a marine aquaculture hatchery facility including a
limpet production tank system and related equipment, (b) an aquaculture
grow-out/maturation tank system and related equipment for marine shellfish,
including keyhole limpets, (c) seawater pumping, drainage and distribution
systems, (d) seawater treatment systems, (e) site perimeter security and
emergency/back-up systems, (f) such other systems and equipment as may be
reasonably required, and (g) the development, implementation and optimization of
the OG marine aquaculture operating plan (collectively, the “OG Improvements”).
The Parties agree that the seawater drainage system shall be accessible at all
times by SBI with sufficient capacity to accommodate discharge of seawater from
SBI’s aquaculture operations. OG shall be responsible for the final design,
construction and maintenance of the OG Improvements. OG agrees to provide SBI
with design drawings in advance of construction and to consult with SBI in order
to ensure the OG Improvements will be suitable for SBI’s needs.

 



Page 2 of 10

 

 

1.2.5Except as specifically provided in the Statement of Work or otherwise in
this Agreement, the Parties have no obligation to provide research, development,
support, training, maintenance, product enhancements, modifications or other
services for the benefit of the other. Any such services must be agreed in the
Statement of Work, or in a written amendment to this Agreement, and signed by
both Parties

 

1.2.6OG and SBI will collaborate on the development of a plan for the production
of keyhole limpets by OG for exclusive supply to SBI under terms to be
negotiated in good faith in a separate Supply Agreement as contemplated in the
Term Sheet.

 

1.3          Modifications to Statement of Work. If the Parties desire any
change in the responsibilities, deliverables, schedule or other aspects of the
collaboration, any such change shall be effected only by a written amendment to
the respective Statement of Work. Any amendment to any Statement of Work shall
take effect no less than thirty (30) days prior to the intended start date of
each project contemplated by that amended Statement of Work, unless otherwise
agreed to in writing by the Parties.

 

1.4          Deliverables. On an ongoing basis as available, each of SBI and OG
shall deliver to the other Party any and all designs, plans, data, and other
documentation as appropriate to permit prompt performance under this Agreement.
All deliverables shall be memorialized by a delivery confirmation to indicate
receipt of the contents described therein.

 

1.5          Standard of Performance. SBI and OG shall each devote such time and
resources as reasonably necessary to timely accomplish the objectives of this
Agreement, and all services shall be accomplished in compliance with applicable
laws and regulations. SBI and OGI shall each perform its respective obligations,
and shall fully cooperate and communicate with each other, in a reasonable and
good faith manner in order not to hinder or delay the services of the other
Party, and in order to facilitate the prompt and satisfactory completion of the
Statement of Work. SBI and OG shall each promptly notify the other in writing of
any factor, occurrence or event coming to its attention that may affect its
ability to timely fulfill its obligations under this Agreement.

 

1.6          Designated Representatives. The following individuals shall be the
primary representatives to manage and implement the collaboration (each, a
“Representative”). The Representatives may be substituted from time to time by
the respective Party following notice given to the other Party, and provided
that the substituted Representative holds substantially similar authority.
Meetings or conference calls of the Representatives shall be held as needed at a
time and location mutually acceptable to each Party, in order to evaluate
performance, to discuss problems and to set goals.

 



Page 3 of 10

 

 

 

  SBI OG Name: Frank Oakes Ron Hoff Title: CEO   E-mail:
foakes@stellarbiotech.com ron@ostionesguerrero.com Phone: 805 844-9141  

 

 

1.7          Fees and Expenses.

 

1.7.1Labor Expense. OG agrees to provide SBI with such manpower, labor and
operational support as SBI may reasonably request from time to time for SBI’s
operations and activities at the La Chorera site. The nature of and related
costs associated with such support shall be subject to SBI’s prior written
approval. SBI agrees to reimburse OG monthly for such agreed support (the “Labor
Expense”), subject to receipt by SBI of related invoices and/or other supporting
documentation confirming the incurrence by OG of the Labor Expense.
Reimbursement of the Labor Expense shall be made within fifteen (15) days of
receipt by SBI of the requisite supporting documentation from OG.

 

1.7.2Direct Cost Reimbursement. Subject to SBI’s prior written approval, SBI
shall reimburse OG for all direct costs for contract expenses and specialty
items specifically requested by SBI from time to time during the term of this
Agreement in connection with the Statement of Work. OG shall reimburse SBI for
all direct costs for contract expenses and specialty items specifically
requested by OG in the execution of the provisions of this Agreement as
specified in Appendix A.

 

1.7.3Expenses. Except as otherwise set forth in this Section 1.7, each Party
shall be responsible for its own project expenses and payment schedules as
agreed herein or otherwise specified in Appendix A. Neither Party shall have any
responsibility for the payment or reimbursement of any expenses incurred by the
other Party outside of the Statement of Work of this Agreement, unless specified
by another agreement between the Parties.

 

1.8          Use of Subcontractors. Either Party shall have the right to
subcontract services under this Agreement to reasonably qualified
subcontractors, subject to (a) the other Party’s prior written consent, which
shall not be unreasonably withheld, and (b) the subcontractor signing an
appropriate nondisclosure agreement equivalent to the Mutual Nondisclosure
Agreement, dated April 22, 2015, between the Parties, and attached hereto as
Appendix B (the “Mutual NDA”). However, the subcontracting of any services shall
not diminish the contractual responsibility hereunder of the Party entering into
such relationship. The notice required by this paragraph shall include the name,
address, contact information, scope of the services subcontracted, and other
pertinent information. Notwithstanding the foregoing or any other term of this
Agreement, OG covenants and agrees that it shall not transfer or make available
to any third party any Stellar Materials (as defined below) without the express
prior written consent of SBI.

 



Page 4 of 10

 

  

2.Proprietary Rights.

 

2.1          SBI/OG Intellectual Property. Each of SBI and OG shall retain
ownership of all intellectual property presently owned by such Party, unless
otherwise agreed in this Agreement or in writing by both Parties. SBI shall
retain all right, title and interest in all technology for the production of
keyhole limpets and in the production and formulation of Stellar KLH™, any other
KLH formulations and test articles produced by SBI hereunder, any precursors or
components of any of the foregoing, and any reformulations or improvements of
any of the foregoing that are conceived of and/or reduced to practice during and
as a result of the work conducted hereunder (collectively, “Stellar Materials”).
OG shall retain all right, title and interest in all technology for the
production of abalone and other marine species produced in its marine
aquaculture facility, exclusive of the Stellar Materials (collectively, “OG
Materials”).

 

2.2          Grant of License. SBI hereby agrees to grant, and does grant, to OG
a limited non-exclusive, royalty-free license during the term of this Agreement
to use SBI’s proprietary aquaculture know-how (“SBI Know-How”) solely for the
purpose of fulfilling its obligations under this Agreement. The use of the SBI
Know-How shall be subject at all times to the Mutual NDA. OG accepts such
limited license and agrees that neither such license nor any other provision of
this Agreement shall imbue to OG any proprietary rights of ownership in the SBI
Know-How.

 

2.3          Joint Intellectual Property. Although it is not intended that SBI
and OG will jointly develop any intellectual property during the course of the
collaboration hereunder, if any intellectual property is jointly developed, the
Parties shall attempt to negotiate ownership and licensing rights in good faith,
depending on the technology being developed and the relative interests and needs
of the Parties. If no agreement can be reached on the allocation of ownership
and licensing rights, then:

 

2.3.1all jointly conceived or developed intellectual property in or relating to
Stellar Materials shall belong to SBI regardless of the Party by whom such
intellectual property was generated;

 

2.3.2all jointly conceived or developed intellectual property in or relating to
OG Materials shall belong to OG regardless of the Party by whom such
intellectual property was generated; and

 

2.3.3any other intellectual property that is jointly conceived or developed by
SBI and OG shall be jointly owned by SBI and OG.

 

The Parties shall from time to time each execute and deliver to the other
assignments of intellectual property in order to effectuate the foregoing.

 

2.4          Collaboration Data. Each Party shall use good scientific practices
and shall comply in all material respects with applicable regulations and
customary good laboratory and clinical practices in the performance of the
evaluation activities hereunder and under any Statement of Work (including all
data in the form required to be maintained under any applicable governmental
regulations). Such records shall comprise books, results, reports, research
notes, charts, graphs, comments, computations, analyses, recordings,
photographs, computer programs and documentation thereof, computer information
storage means, samples of materials and other graphic or written data generated
in connection with such evaluation activities. Any such data developed by
employees of SBI, or others on behalf of SBI, shall be owned by SBI (“SBI Data”)
and any such data developed by employees of OG, or others on behalf of OG, shall
be owned by OG (“OG Data”). For purposes of evaluation of mutual performance of
the objectives defined in the Statement of Work and to support regulatory
filings, each Party shall provide summaries of its Data, to the extent
reasonably required. Each Party shall maintain such data in confidence in
accordance with Section 2.5 below and the Mutual NDA and shall not use such data
of the other Party except to the extent otherwise permitted by this Agreement or
consented by the other Party

 



Page 5 of 10

 

  

2.5          Nondisclosure. SBI and OG acknowledge and agree that each will have
access to, become acquainted with, and receive Confidential Information (as
defined in the Mutual NDA) of the other in the course of performance of this
collaboration hereunder, including but not limited to each Party’s intellectual
property, the SBI Know-How, SBI Data and OG Data. SBI and OG hereby confirm and
agree that the terms and provisions contained in the Mutual NDA shall be
incorporated herein by reference and form a part of this Agreement.

 

2.6          No Other Technology Rights. Except as otherwise expressly provided
in this Agreement, under no circumstances shall a Party hereto, as a result of
this Agreement, obtain any ownership interest in, license rights to use, or
other right to any technology, know-how, patents, pending patent applications,
compounds, products or biological materials of the other Party, including items
owned, controlled or developed by the other Party, or transferred by the other
Party to said Party at any time pursuant to this Agreement.

 

3.            Warranties and Representations. Each of SBI and OG hereby warrant
and represent, severally and not jointly, for the benefit of the other that:

 

3.1.Such Party shall not make any unauthorized use of any patents, copyrights,
trade secrets, confidential information, or any other intellectual property of
any third party in performing its obligations under this Agreement;

 

3.2.Such Party owns, and at all times during the term of this Agreement shall
own, all rights, title and interest in and to its intellectual property, or it
has obtained or shall obtain valid and enforceable licenses to thereto;

 

3.3.Such Party has the right, power and authority to enter into and perform this
Agreement; this Agreement has been duly authorized and executed by it and
constitutes a valid, binding and enforceable obligation of such Party.

 

3.4.This Agreement, when executed and delivered by such Party, will not result
in or constitute a breach or default under any license, agreement, contract,
arrangement, judgment, decree, order, law, regulation or permit, or violate any
provision of such Party’s charter documents.

 



Page 6 of 10

 

 

4.Termination and Remedies.

 

4.1          Term. This Agreement shall commence on the Effective Date. Unless
(a) earlier terminated in accordance with the provisions of this Agreement or by
the mutual written agreement of the Parties or (b) extended by a duly executed
Statement of Work or other amendment of this Agreement that is executed by both
Parties, this Agreement shall continue in effect until June 30, 2018 (the
“Expiration Date”). Notwithstanding, the foregoing, this Agreement shall
terminate prior to the Expiration Date on such date, if any, that the La Chorera
Lease is terminated. The expiration or earlier termination of this Agreement
shall not trigger the expiration or termination of any manufacture or supply
agreement subsequently entered into between the Parties, the terms of which
agreement shall be subject to its own provisions.

 

4.2          Termination for Breach. Either Party may terminate this Agreement
if the other Party materially breaches any of its duties or obligations
hereunder and such breach remains uncured for at least thirty (30) days after
the non-breaching Party gives written notice of the breach. Any such termination
shall not constitute the sole remedy in the event of a breach.

 

4.3          Indemnification. Each of SBI and OG agree, severally and not
jointly, to indemnify, defend and hold harmless the other Party and its
affiliates, officers, directors, consultants, managers and employees against any
and all claims, suits, actions or threats of action, liabilities, settlement
amounts, damages, expenses or costs of any kind whatsoever, including without
limitation reasonable attorneys' fees and costs, which directly result from or
arise out of (a) any material inaccuracy of any representations or warranties
made by the indemnifying Party under this Agreement, (b) the indemnifying
Party's material breach or failure to perform any provision of this Agreement
that it is required to perform and remain uncured per Section 4.2 hereof, or (c)
the gross negligence or intentional misconduct of the indemnifying Party.

 

4.4          No Exclusive Remedy. Nothing in this Agreement is intended to limit
any remedies available to either Party at law or in equity.

 

4.5          Survival. The following Sections shall survive any expiration or
termination of this Agreement: Sections 2.5, 3.1 through 3.4, 4.3 through 4.5,
5.1, 5.2, 6.3, 6.4, 6.6 through 6.8, and Appendix B.

 

5.Relationships; Additional Agreements.

 

5.1          Relationship. Pursuant to the terms of this Agreement, SBI and OG
shall act in this collaboration as independent contractors. SBI and OG shall not
be partners or joint venturers, and the collaboration shall not constitute a
partnership, joint venture, unincorporated association or any other form of
legal entity. No Party is authorized to, and shall not, enter into any contract
or commitments in the name of, or on behalf of, the other Party.

 



Page 7 of 10

 



  

5.2          Non-Competition/Non-Circumvention.

 

5.2.1During the Term of this Agreement and for a period of five (5) years
thereafter, OG agrees that it shall not respond to or enter into any
negotiations, discussions, agreements or understanding, whether oral or in
writing, with any person or entity with an interest in, or for the sale or
supply of, keyhole limpets, KLH or KLH-related products, or aquaculture support,
including but not limited to any competitor of SBI, anywhere in the world,
without the prior written consent of SBI in its sole discretion., or otherwise.
OG agrees to promptly advise SBI of any inquiry it receives from a person or
entity with respect to keyhole limpets, KLH, KLH-related products, or
aquaculture support. Notwithstanding the foregoing, OG shall be entitled to at
all times harvest and sell processed (i.e. out of shell) limpets to wholesale or
retail buyers for the food/consumption market.

 

5.2.2During the Term of this Agreement and for a period of five (5) years
thereafter, SBI agrees that it shall not utilize, sell or offer its aquaculture
expertise or any of its facilities to produce shellfish in markets that compete
with OG’s products, excluding keyhole limpets.

 

5.2.3The Parties agree that during the Term of this Agreement, SBI shall have
the exclusive right to purchase or “extract first” all keyhole limpets produced
or harvested by OG, upon and subject to the terms and conditions set forth in a
separate Supply Agreement as contemplated by the Term Sheet.

 

5.2.4Except as otherwise specified in this Agreement or any Statement of Work,
SBI and OG shall each be free to conduct its own business and to pursue its own
opportunities. Subject to the provisions of this Section 5.2 and as otherwise
set forth in this Agreement, a Party shall not have an obligation to disclose to
the other Party any business opportunities that may result from the activities
generated by this Agreement or any Statement of Work.

 

5.3          Non-Transferability. The Parties have carefully selected each other
for this collaboration as a result of many factors including, without
limitation, technical expertise, credibility, integrity, reputation and business
acumen. Therefore, subject to the Parties rights to engage subcontractors
pursuant to Section 1.8 hereof, no Party shall voluntarily or by operation of
law, assign, hypothecate, give, transfer, mortgage, or otherwise transfer or
encumber all or any part of its rights, duties or other interests in this
Agreement (collectively “Assignment”), without the other Party’s prior written
consent, which consent may be withheld at the sole discretion of the
non-assigning Party. Any attempt to make an Assignment in violation of this
provision shall be a material breach of this Agreement and any Assignment in
violation of this provision shall be null and void. Notwithstanding the
foregoing, this Agreement shall be assignable as part of a bona fide transfer of
all or substantially all of the assets or capital stock of a Party, or a merger
in which the Party is not the surviving entity, providing the surviving entity
agrees to assume, and does assume, all of such Party’s obligations under this
Agreement.

 



Page 8 of 10

 

  

6.General Provisions.

 

6.1          Import/Export. Each Party shall comply with all applicable laws,
regulations and restrictions of the United States and Mexico concerning the
import and export of products, technical data and direct products thereof
including, without limitation, all regulations regarding import, export, asset
control and destination control of the U.S. Commerce, Treasury, State and
Defense Departments of the United States Government, and the Export
Administration Act of 1979, as amended from time to time, and comparable
requirements under the laws of Mexico.

 

6.2          Amendment. No amendment or modification of this Agreement shall be
binding on any of the Parties unless it is in writing and signed by each of the
Parties hereto at the time of the modification.

 

6.3          Successors. Without limiting any restrictions on assignment
contained in this Agreement, each and all of the provisions hereof shall be
binding on and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

6.4          Dispute Resolution. If any dispute arises between the Parties
relating to the validity, construction, enforceability, or performance of this
Agreement, the aggrieved Party shall notify the other Party in writing of such
dispute. If, within thirty (30) days after such notice is deemed to have been
received, the Parties have not succeeded in negotiating a resolution of the
dispute, either Party shall be free to proceed to arbitration. The arbitration
shall be conducted in San Diego, California, pursuant to the rules of the
International Chamber of Commerce. The Arbitrator shall, in rendering its
decision, apply the substantive law of the State of California without regard to
its conflicts of law provisions, except that the interpretation of an
enforcement of this section shall be governed by the United States Federal
Arbitration Act.

 

6.5          Warranty Limitation. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY WARRANTY, AND EACH PARTY EXPRESSLY DISCLAIMS ALL
DISCLAIMS, ALL IMPLIED WARRANTIES, INCLUDING WARRANTIES OR MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO ANY COMPOUNDS OR OTHER
BIOLOGICAL OR CHEMICAL MATERIALS OR INFORMATION PROVIDED TO THE OTHER PARTY
PURSUANT TO THIS AGREEMENT.

 

6.6          Entire Agreement. This Agreement and Appendices A and B constitute
the entire agreement between the Parties and supersede all prior understandings
and agreements, whether oral or in writing, between the Parties as to the
subject matter contained herein. There are no verbal representations between or
among the Parties that are being relied upon by either of the Parties other than
those expressly set forth in this Agreement.

 

6.7          Notices. All notices required to be given under this Agreement must
be made in writing by (i) first-class mail, postage prepaid, certified, return
receipt, (ii) by regularly scheduled commercial delivery service, Federal
Express or equivalent, (iii) by facsimile or electronic communication, followed
immediately by first-class mail, or (iv) by personal delivery. Such notices will
be deemed given ten (10) business days after deposit with the postal service,
three business days after deposit with the commercial carrier, or on the day of
personal delivery.

 



Page 9 of 10

 

  

6.8          Severability. If any term or provision of this Agreement is
determined to be illegal, unenforceable, or invalid in whole or in part for any
reason, such illegal, unenforceable, or invalid provisions or part thereof shall
be stricken from this Agreement, and such provision shall not affect the
legality, enforceability, or validity of the remainder of this Agreement.

 

6.9          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

6.10       Waiver. Any waiver must be in writing. No waiver of any provision or
consent to any action shall constitute a waiver of any other provision or
consent to any other action, whether or not similar. No waiver or consent shall
constitute a continuing waiver or consent or commit a Party to provide a waiver
in the future except to the extent specifically set forth in writing. Any waiver
given by a Party shall be null and void if the Party requesting such waiver has
not provided a full and complete disclosure of all material facts relevant to
the waiver requested.

 

6.11       Time of Essence. For purposes of this Agreement, time is of the
essence.

 

IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date first set forth above.

 

 



Stellar Biotechnologies, Inc.   Ostiones Guerrero, SA de CV                    
          By: /s/ Frank Oakes   By: /s/ Reyes Guerrero Sandoval           Frank
Oakes     Reyes Guerrero Sandoval   Chief Executive Officer     Legal
Representative

 



Page 10 of 10

